Order issued: October 2- , 2012




                                              In The
                                 (Court of Appeats
                        Ififtil Bistritt of . rxas at Dallas
                                      No. 05-12-00954-CV


                               GK TRI-TEXAS, LLC, Appellant
                                                V.
                          SHERMCO INDUSTRIES, INC., Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 08-13590-G

                                            ORDER

       We GRANT the September 27, 2012 motion of Vielica Dobbins, Official Court Reporter

for the 134th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter's record. Ms Dobbins shall file the reporter's record on or before October 22, 2012. We

caution Ms. Dobbins that no further extension will be granted absent extraordinary circumstances.